        Case: 4:19-cv-00187-JMV Doc #: 17 Filed: 10/14/20 1 of 1 PageID #: 728


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION



NOAH MARDUKE BLOUNT                                                                   PLAINTIFF

                                                                          NO. 4:19CV00187-JMV

ANDREW SAUL
COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding applications for a period of disability and disability insurance benefits

and supplemental security income. The parties have consented to entry of final judgment by the

United States Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to

the Court of Appeals for the Fifth Circuit. The Court, having reviewed the record, the

administrative transcript, the briefs of the parties, and the applicable law and having heard oral

argument, finds as follows, to wit:

       For the reasons stated in Defendant’s brief and announced by the Court on the record at

the conclusion of oral argument during a hearing held today, the Court finds there is no

reversible error, and the Commissioner’s decision is supported by substantial evidence in the

record. Therefore, the decision of the Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this 14th day of October, 2020.


                                              /s/ Jane M. Virden
                                              U.S. MAGISTRATE JUDGE
